Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraphs 8 and 90, “Formula Z” is referenced, but is not defined.  It appears as though it refers to Formula 1.  
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  the claims contain the acronyms “HOMO” and “LUMO”.  The terms should be spelled out before their use.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "Formula Z" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of Examination, it will be assumed that “Formula 1” is amended to say “Formula Z”.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizu et al. (US 2018/0361774) in view of Kuramoto (JP 2012071590A).
 	Regarding claim 1, Aizu et al. disclose “a planographic printing plate precursor (abstract) comprising:  	a support (abstract); and  	an image recording layer on the support (abstract),  	wherein the image recording layer contains an infrared absorbing agent (abstract), a polymerization initiator (abstract), and a core-shell particle (abstract, paragraph 166),  	a core portion of the core-shell particle contains a resin A (paragraph 166) containing a functional group A (paragraphs 166 and 207),  	a shell portion of the core-shell particle contains a resin B (paragraph 166) containing a functional group B that is bondable to or interactable with the functional group A (paragraph 207),  	wherein the polymerization initiator includes an electron-donating polymerization initiator (paragraphs 241 and 245: sodium tetraphenyl borate), and  	wherein a difference between HOMO of the infrared absorbing agent and HOMO of the electron-donating polymerization initiator is 0.70 eV or less (Formula IR-1 and sodium tetraphenyl borate meet this limitation).” 	Aizu et al. fail to disclose that the resin be contains “a dispersion group.”  However, Kuramoto discloses using a core-shell particle with a shell that has a resin containing a monomer unit having an alkylene oxide structure in a side chain in order to have excellent on-press developability (paragraph 12).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include in the resin B of Aizu et al. a monomer having an alkylene oxide structure in a side chain in order to have excellent on-press developability.   	Regarding claim 2, Kuramoto further discloses “wherein the dispersion group contains a group represented by Formula 1, *-Q-W-Y Formula 1  	in Formula Z, Q represents a divalent linking group, W represents a divalent group having a hydrophilic structure or a divalent group having a hydrophobic structure, Y represents a monovalent group having a hydrophilic structure, any one of W or Y has a hydrophilic structure, and * represents a bonding site with respect to another structure (See Formula 2, paragraph 19).” 	Regarding claim 3, Aizu et al. further disclose “wherein the polymerization initiator includes an electron-accepting polymerization initiator (paragraph 49: 4-hexyloxyphenyl-2,4-diethoxyphenyliodonium=tetrafluoroborate).”
 	Regarding claim 4, Aizu et al. further disclose “wherein a difference between LUMO of the electron-accepting polymerization initiator and LUMO of the infrared absorbing agent is 0.70 eV or less (IR-1 and 4-hexyloxyphenyl-2,4-diethoxyphenyliodonium=tetrafluoroborate satisfy this requirement).” 	Regarding claim 5, Aizu et al. further disclose “wherein the image recording layer further contains a polymerizable compound (abstract).” 	Regarding claim 6, Aizu et al. disclose all that is claimed, as in claim 1 above, except “wherein the image recording layer further contains an acid color former.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to include an acid color former in the image recording layer of a planographic printing plate precursor in order to impart a print-out function to the printing plate precursor.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art add an acid color former in the image recording layer of the planographic printing plate precursor of Aizu et al. in order to impart a print-out function to the planographic printing plate precursor.  	Regarding claim 7, Aizu et al. further disclose “wherein the functional group B is a group that forms a covalent bond with the functional group A (paragraph 207).” 	Regarding claim 8, Aizu et al. further disclose “wherein the functional group B is a group that forms an ionic bond with the functional group A (paragraph 207).” 	Regarding claim 9, Aizu et al. further disclose “wherein the functional group B is a group that forms a hydrogen bond with the functional group A (paragraph 207).” 	Regarding claim 10, Aizu et al. further disclose “wherein the functional group B is a group that is dipole-interactable with the functional group A (paragraph 167, paragraph 207).” 	Regarding claim 11, Aizu et al. further disclose “wherein the resin A contains a resin having a crosslinked structure (paragraph 129).” 	Regarding claim 12, Kuramoto et al. further disclose “wherein the resin B further contains a polymerizable group (paragraph 39).” 	Regarding claim 13, Kuramoto et al. further disclose “wherein the polymerizable group is a (meth)acryloxy group (paragraph 43: the poly ethylene glycol monomers result in a structural unit having an acryloxy group). 	Regarding claim 14, Kuramoto et al. further disclose “wherein an ethylenically unsaturated group value of the resin B contained in the core- shell particle is in a range of 0.05 mmol/g to 5 mmol/g (paragraph 44: based upon the percentages of d disclosed, this range is at least overlapped).”
 	Regarding claim 15, Aizu et al. further disclose “a method of preparing a planographic printing plate, comprising:  	imagewise-exposing the planographic printing plate precursor according to claim 1 (paragraph 17); and  	supplying at least one selected from the group consisting of printing ink and dampening water to remove an image recording layer of a non-image area on a printing press (paragraph 17).” 	Regarding claim 16, Aizu et al. further disclose “a planographic printing method comprising:  	imagewise-exposing the planographic printing plate precursor according to claim 1 (paragraph 17);  	supplying at least one selected from the group consisting of printing ink and dampening water to remove an image recording layer of a non-image area on a printing press and preparing a planographic printing plate (paragraph 17); and  	performing printing using the obtained planographic printing plate (paragraphs 17 and 383).”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853